Citation Nr: 0513367	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  97-03 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for incomplete C-5 
quadriplegia, claimed to be secondary to service-connected 
degenerative disc disease of the cervical spine and service-
connected post-traumatic stress disorder.

2. Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, currently evaluated as 20 
percent disabling.

3. Entitlement to special monthly compensation by reason of 
being in need of aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Inasmuch as the veteran currently 
resides in Florida, the RO in St. Petersburg, Florida, is now 
managing his claims.  

In his May 2003 VA Form 9, the veteran withdrew his November 
2000 request for a Board hearing.  

Entitlement to compensation for HIV infection was denied 
under the provisions of 38 U.S.C.A. 1151 in an August 2000 
rating decision.  The veteran was notified of that 
determination in the following month.  The veteran filed his 
notice of disagreement in June 2001 and a statement of the 
case was issued in April 2003.  The veteran has not perfected 
an appeal with respect to that issue.  38 C.F.R. §§ 20.300, 
20.302 (2004).  Consequently, the Board construes the issues 
on appeal to be limited to those set forth on the title page 
of this decision.  

In its current status, the case returns to the Board 
following development made pursuant to its August 2003 
remand.  

The issues of entitlement to service connection for C-5 
quadriplegia and for special monthly compensation are 
discussed in the REMAND that follows this decision and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The service-connected cervical spine disability is 
productive of severe degenerative disc disease, marked pain 
on motion in the cervical spine.  


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for degenerative 
disc disease of the cervical spine have been satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 
5290, 5293(in effect prior to September 23, 2002); 38 C.F.R. 
§ 4.71a, Code 5293(prior to September 26, 2003); Codes5235 
to5243 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the claims folder in its entirety.  
The clinical records disclose that the veteran sustained 
cervical fractures in combat when he was thrown by the impact 
of a rocket propelled grenade.  Service connection was 
granted for the residuals of that injury.  In the post 
service years, he sustained trauma to the C4-5 disc in a July 
1995 motor vehicle accident.  As a consequence, the veteran 
was determined to have C-5 incomplete tetraplegia (or 
quadriplegia) secondary to trauma.  The veteran underwent 
cervical diskectomy and fusion of the cervical spine at the 
C4-C5 vertebral in 1995.  At the VA examination in July 2000, 
the veteran presented a history of neck pain and radicular 
symptoms into both shoulders prior to his injuries in the 
July 1995 motor vehicle accident.  He reported that he did 
not have any weakness or neurological symptoms prior to the 
July 1995 injury.  The veteran and his representative contend 
that the veteran is entitled to a higher rating for service-
connected cervical spine disability.  In particular the 
veteran's representative has stated that the veteran service-
connected disability picture more nearly approximates a 
severe impairment.  The Board agrees.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

Where the veteran has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal; hence, no new juridiction-confirring notice of 
disagreement must be filed as to the subsequent decision.  Ab 
v. Brown, 6 Vet.App. 35, 38 (1993).  

The schedule for rating spine disabilities was revised, 
effective September 26, 2003.  See 68 Fed. Reg. 51454-51456 
(August 27, 2003).  The formula for rating intervertebral 
disc syndrome was revised as well, effective September 23, 
2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  

When there is a pertinent change in a regulation while a 
claim is on appeal to the Board, the Board must take two 
sequential steps.  First, the Board must determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, the Board must apply the more 
favorable provision to the facts of the case.  The 
determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97 (March 25, 
1997).  

Under the Supreme Court's precedents, if applying a new 
statute or regulation to a pending claim would have a 
genuinely retroactive effect, it may not be applied, but if 
there would be no such retroactive effect, the new statute or 
regulation must ordinarily be applied.  VAOPGCPREC 7-2003 
(November 19, 2003); See also Kuzma v Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

The Board observes in addition that the VAOPGCPREC 3-2000 
(April 10, 2000) specifically addresses the subject of 
retroactive applicability of revised rating schedule criteria 
to increased rating claims.  In brief, the opinion holds that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should 1) determine whether the 
intervening change is more favorable; 2) if the amendment is 
more favorable, the Board should apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change and; 3) the Board should apply the 
prior regulation to rate veteran's disability for periods 
proceeding the effective date of the regulatory change.  Id.  
The Board is bound by decision made by the General Counsel 
opinions.  38 U.S.C.A. § 7104(c).  

The veteran has been rated under the provisions of 38 C.F.R. 
§ 4.71a, Code 5293 for intervertebral disc syndrome.  Under 
38 C.F.R. § 4.71a, Codes 5293 (intervertebral disc syndrome) 
(in effect prior to September 23, 2002), pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warrants a 60 percent 
evaluation.  Severe intervertebral disc syndrome, with 
recurring attacks and with intermittent relief, warrants a 
40 percent evaluation.  Moderate intervertebral disc syndrome 
with recurring attacks warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Codes 5293 (in effect prior to September 
23, 2002).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (limitation of 
motion of the cervical spine) (in effect prior to September 
23, 2002), and severe limitation of motion warrants a 
30 percent evaluation, moderate limitation of motion of the 
cervical spine warrants a 20 percent evaluation.  

The Board has also considered evaluating the veteran's 
condition under 38 C.F.R. § 4.71a, Diagnostic Codes 5297 
(ankylosis of the cervical spine) (in effect prior to 
September 23, 2002), which provides for a 40 percent 
evaluation if the ankylosis of the cervical spine is 
unfavorable and a 30 percent evaluation if favorable. 

Under the revised regulations, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, Code 
5293 (2003).  

Under the criteria effective September 23, 2002 for 
evaluating intervertebral disc syndrome, with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted and with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Code 5293 (2003).  

The regulations regarding diseases of and injuries to the 
spine, to include intervertebral disc syndrome, were again 
revised effective September 26, 2003.  Under these 
regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  The new criteria applies 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, Code 5243 (2004).  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 
(2004), unfavorable ankylosis of the entire spine warrants a 
100 percent evaluation.  With unfavorable ankylosis of the 
entire cervical spine, a 40 percent evaluation is warranted.  
Forward flexion of the cervical spine to 15 degrees or less 
or favorable ankylosis of the entire cervical spine warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Codes 5235 to 
5242 (2004).  

With (1) forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; (2) when the 
combined range of motion of the cervical spine is not 
greater than 170 degrees; or (3) with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, a 20 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Codes 5235 to 5242 (2004).  

Under the current criteria, in rating intervertebral disc 
syndrome based on incapacitating episodes, with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted, with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  

For purposes of assigning evaluations under Diagnostic Code 
5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243). 

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  With respect to the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

In the veteran's case, since the 1995 motor vehicle accident, 
the severity of the service-connected cervical spine 
condition could not be measured with any degree of accuracy.  
Nevertheless, the July 2000 VA examination report shows that 
the examiner interpreted the results of diagnostic tests as 
being consistent with degenerative changes throughout the 
cervical spine that was fairly significant at C2-C3, C3-C4 
and C4-C5 vertebrae.  The examiner opined that degenerative 
disk disease was moderate to severe and more pronounced at 
levels above and below the C4-C5 fusion.  Although the 
examiner stated that it is difficult to say whether the 
veteran's service-connected injury or the 1995 motor vehicle 
accident was the cause of the degenerative disc disease in 
the cervical spine, the examiner did state, "I could say 
with reasonable probability that the levels not directly 
above and below the fusion probably are in large part related 
to service-connected injury.  

The October 2004 VA examination report shows that the 
examiner agreed with the previous one with regards to the 
difficulty of evaluating the veteran's service-connected 
disability in view of the intercurrent injury in 1995.  The 
examiner noted specifically that overall physical status is 
greatly distorted secondary to residuals of a motor vehicle 
crash in 1995 that left the veteran a quadriplegic at C5.  
The examiner stated that the current physical status 
"confounds motor examination related to his traumatic 
incident while in Vietnam."  The examiner did not offer an 
opinion as to the degree of disablement caused by 
degenerative disc disease, but relegated the discussion to 
the extent of limitation of motion in the cervical spine, 
stating specifically that the veteran's service-connected 
degenerative changes in his cervical spine were measurable in 
terms of limitation of motion.  The examiner opined that the 
only range of motion that may be attributed to the accident 
and fusion in 1995 is a loss of 5 degrees of forward flexion.  

With respect to limitation of motion, the Board observes that 
at the July 2000 examination, range of motion in the cervical 
spine was characterized by forward flexion to 35 degrees, 
extension backwards to 10 degrees and rotation to 20 degrees 
on the right and to 35 degrees on the left.  

On physical examination in October 2004, the veteran's 
cervical range of motion included forward flexion to 40 
degrees out of 45 degrees that the examiner considered to be 
consistent with the spinal fusion as noted above.  The 
veteran also demonstrated a cervical extension of 15 out of 
40 degrees, and rotation 45 out of 75 degrees bilaterally.  
Lateral flexion was to 10 degrees out of 45 degrees on the 
right and 30 out of 45 degrees on the left.  

Clinical records indicate additional limitation of motion as 
a result of functional loss due to pain.  When examined in 
July 2000, the veteran related that current symptoms were 
remarkable for pain on a daily basis at the level of 
approximately 6 in a scale of 1 to 10.  Flare-ups of pain to 
about and 8 out of 10 occurred twice a month.  

In October 2004, the veteran reported that he had neck pain 
and limitation of motion since his military service.  At the 
examination, the veteran complained of mid-line neck pain in 
the cervicothoracic area.  He reported that his pain 
increased with use or when the nurse pulls the pillows under 
him.  He reported having severe morning stiffness, lasting 30 
to 45 minutes.  Physical examination was remarkable for 
marked pain, discomfort and stiffness.  

Although it cannot be determined with any degree of certainty 
the extent of cervical spine disability associated with 
service-connected condition, the Board finds that the 
disability picture more nearly approximates a 40 percent 
rating, as the clinical evidence supports a finding of 
"severe" degenerative disc disease and marked pain on 
motion.  

The Board finds that the positive and negative evidence is 
not in relative equipoise in relation to the veteran's 
entitlement to an evaluation in excess of 40 percent for his 
service-connected cervical spine disability.  The veteran's 
service-connected cervical spine disability is not shown to 
be productive of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
As a result the criteria are not satisfied for a 60 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5293 
(intervertebral disc syndrome) (in effect prior to September 
23, 2002).  There is no evidence of ankylosis or evidence of 
residuals of spine fracture productive of abnormal mobility 
requiring a neck brace or spinal chord involvement.  
38 C.F.R. § 4.71a, Codes 5285 and 5286.  Consequently, the 
preponderance of the evidence does not support an evaluation 
in excess of 40 percent under the rating criteria in effect 
prior to the September 2003 amendments to the schedule for 
rating spine disabilities.  

In addition, the service-connected disability picture is not 
shown to be productive of ankylosis of the entire spine or 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Codes 5235 and 5243 (2003).  Consequently, a rating in excess 
of 40 percent is not warranted under the amended criteria.  
In view of the foregoing, the preponderance of the evidence 
supports a 40 percent rating for service-connected 
degenerative disc disease of the cervical spine.  


ORDER

A rating 40 percent for degenerative disc disease of the 
cervical spine is granted, subject to regulations applicable 
for the payment of monetary awards.  


REMAND

The record shows that the veteran sustained injuries in a 
motor vehicle accident after he suffered a syncopal episode.  
Medical records from Gaylord Hospital, dated from August 1995 
show that the veteran was diagnosed with C-5 incomplete 
tetraplegia secondary to trauma to the C4-5 disc in July 
1995.  As reported, he was treated at "a local hospital" in 
New York and then transferred to North Shore University 
Hospital for treatment.  He was later transferred to Gaylord 
Hospital.  

The Board observes that records from the "local New York 
hospital" and from North Shore University hospital have not 
been obtained.  These records would provide significant 
information concerning the events and surrounding 
circumstances of the July 1995 accident.  

In its current status, the case returns to the Board 
following completion of development made pursuant to its 
August 2003 remand.  At that time, the Board directed the RO 
to request additional information from the veteran related to 
his July 1995 motor vehicle accident that resulted in his 
quadriplegia.  Medical records from Gaylord Hospital show 
that the veteran had been treated at that facility in August 
1995 where he had been transferred after initially evaluated 
and treated at another hospital.  The RO did not specifically 
request that the veteran identify the location of his initial 
treatment in July 1995 and the RO did not request the veteran 
to complete an authorization for release of medical 
information from North Shore Hospital identified in the 
records from Gaylord Hospital.  Consequently, there is a need 
for additional development.  A remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

In particular, the veteran and his representative argue that 
the "syncopal episode" that caused the July 1995 accident 
was the result of a flashback, and they argue that the 
veteran's tetraplegia is proximately due to or the result of 
his service-connected PTSD.  During his October 2004 VA 
examination, the veteran indicated he thought the episode may 
have been caused by his diabetes mellitus.  The records of 
his second discharge summery (Gaylord Hospital October 30, 
1995, through April 1, 1996) show that the veteran had a long 
history of adult onset diabetes mellitus and suggests that he 
had recently experienced several hypoglycemic episodes.  
Evidence related to treatment for PTSD prior to the 
automobile accident shows that the veteran had trouble 
sleeping and forgot to take his medications.  

The affects of service-connected diabetes mellitus were 
considered a possible cause, and the examiner stated that 
these assertions were in contrast with information in the 
claims folder the seemed to suggest that the veteran's 
accident was related to flashbacks associated with PTSD.  The 
record suggests both interpretations-specifically, the 
Second Discharge summery (and other records from that time 
period) state that the veteran experienced a syncopal episode 
while driving his car of the date of his accident.  These 
records do not refer to flashbacks.  

The Board observes that the determination that the veteran is 
currently in need of the aid and attendance of another person 
has been associated with his tetraplegia.  As a consequence 
the claim of entitlement to special monthly compensation is 
deferred pending the development set forth below.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  Ask the veteran to identify the 
source(s) of medical treatment provided 
immediately following the motor vehicle 
accident in July 1995.  Attempt to 
acquire these records after obtaining the 
necessary authorization for release of 
medical information from the veteran.  
Perhaps the RO can work in concert with 
the veteran's local representative to 
obtain the necessary information.  
Associate all evidence received with the 
veteran's claims folder.  

2.  Ask the veteran to complete an 
authorization for release of medical 
information for North Shore Hospital, 
identified as one of the medical 
facilities that treated him following his 
July 1995 motor vehicle accident.  Then, 
attempt to obtain these records and 
associate them with the veteran's claims 
folder.  

3.  Refer the veteran's claims folder to 
the appropriate VA medical doctor(s) or a 
specialist(s) to first review the claims 
folder, and then issue an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the syncope experienced by the 
veteran during his car accident was 
related to symptoms associated with 
diabetes mellitus or PTSD.  The 
examiner(s) should include a complete 
rationale for all opinions and 
conclusions expressed.

4.  Thereafter, the RO should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The issue of entitlement to special monthly compensation by 
reason of being in need of the regular aid and attendance of 
another person is deferred.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


